                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                            )
  VICTOR RAYAS,                             )
                                            )
           Plaintiff,
                                            )
                                                No. 18 C 3076
                                            )
           v.                               )
                                                Judge Virginia M. Kendall
                                            )
  UNITED STATES OF AMERICA                  )
           Defendant.                       )
                                            )
                                            )
                                            )
                                            )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Victor Rayas, a veteran of the United States Armed Forces, was

arrested for battery after an altercation with an officer in the parking lot of the Jesse

Brown Veterans Administration hospital. He was tried for misdemeanor battery, but

a state court granted a motion for a directed finding in Rayas’s favor. Rayas now

brings this suit under the Federal Tort Claims Act (“FTCA”), alleging malicious

prosecution.

      The government has moved for summary judgment, arguing that Rayas has

failed to establish three required elements of his claim: lack of probable cause,

malice, and favorable termination. (Dkt. 25). Because a genuine dispute of material

fact remains in this case and the government has not shown that the underlying

criminal case was not terminated in Rayas’s favor, the Court denies the government’s

Motion for Summary Judgment.

                                      Page 1 of 10
                                  BACKGROUND

         On January 18, 2017, Rayas took his father to the Jesse Brown Veterans

Administration Hospital in Chicago, Illinois. (Dkt. 30 ¶ 3). Around 4:00 p.m., while

his father was still inside, Rayas went outside to smoke a cigarette and to get his car

from the parking garage so that he could pick his father up at the building entrance.

(Id. at ¶ 4). Rather than walking in the covered pedestrian walkway that leads from

the hospital entrance to the parking garage, Rayas walked outside of the walkway,

by the traffic circle, while smoking his cigarette. (Dkt. 26 ¶¶ 5, 9).      He denies,

however, that he was walking in the roadway. (Dkt. 30 ¶ 9). When Rayas arrived at

the parking garage, he ducked under a chain demarcating the traffic circle from the

pedestrian area at the entrance to the parking garage, still holding his cigarette. (Id.

at ¶¶ 6, 10). VA Police Sergeant Carlos Echeverry, who was dressed in his police

uniform at the time, saw Rayas cross these chains. (Id. at ¶ 11). From this point, the

parties’ accounts of what happened diverges.

         According to Rayas, when he entered the garage, he was met by Sgt. Echeverry.

(Dkt. 32 ¶ 8). Sgt. Echeverry told Rayas that the chains were there for a reason,

Rayas said he understood and proceeded to his car. (Dkt. 30 ¶ 12). Sgt. Echeverry

blocked Rayas’s path and moved to continue blocking Rayas as he walked. (Dkt. 32

¶ 9). When Rayas attempted to walk around him, Sgt. Echeverry bumped into

Rayas’s chest and pushed Rayas. (Id. at ¶ 13). Sgt. Echeverry continued to act

aggressively towards Rayas and ultimately handcuffed and arrested Rayas. (Id. at

¶ 14).



                                      Page 2 of 10
         According to the government, Sgt. Echeverry heard Rayas curse as Rayas

approached the chains. (Dkt. 30 ¶ 12). Sgt. Echeverry went up to Rayas and told

Rayas that the chains were there for safety reasons. (Id. at ¶ 12). After Rayas crossed

under the chains, Sgt. Echeverry put his hand up and told Rayas to stop. (Dkt. 26-2

at 9). Rayas cursed in response and bumped his chest into Sgt. Echeverry. (Dkt. 30

¶ 14).    Sgt. Echeverry continued to obstruct Rayas’s path, and Rayas forcefully

bumped Sgt. Echeverry for the second time, at which point Sgt. Echeverry pushed

Rayas back. (Id. at ¶ 20). Rayas continued to try to force past Sgt. Echeverry, and

Sgt. Echeverry grabbed Rayas by the arm and told him to put his hands on the wall.

(Id. at ¶¶ 21–22). Rayas refused to drop his cigarette or put his hands behind his

back, so Sgt. Echeverry called for backup. (Id. at ¶ 23).

         Turning back to the undisputed facts, Sgt. Echeverry signed a complaint

against Rayas for battery in violation of 720 ILCS 5/12-3(a)(2). (Dkt. 30 ¶ 25; Dkt. 32

¶ 15).     The complaint alleged that Rayas “[b]ecame belligerent when Sergeant

Echeverry attempted to stop him for smoking in a non smoking area and [b]umped

his chest into the chest of Sergeant Echeverry in an attempt to get past Sergeant

Echeverry.” (Dkt. 26-2 at 87).

         On April 6, 2017, Rayas proceeded by bench trial in state court. (Dkt. 30 ¶ 26).

At the close of the State’s case, defense counsel moved for a directed finding. (Id. at

¶ 29). Defense counsel argued that the State had not shown that Rayas made the

insulting or provoking contact required for battery under 720 ILCS 5/12-3(a)(2). (Dkt.

26-2 at 20). The court granted Rayas’s motion and found Rayas not guilty. (Id. at



                                       Page 3 of 10
20–21). The court stated that there was “no testimony that there was any bodily

harm, nor was there any testimony of an insulting or provoking nature.” (Id. at 21).

The judge also observed that there was “no element in the complaint itself as to the

insulting or provoking nature” and thus, it was a defective complaint. (Id. at 21).

After Rayas exhausted the required administrative remedies, he filed this FTCA

action seeking damages for malicious prosecution. (Dkt. 30 ¶ 34).

                                LEGAL STANDARD

      Summary judgment is proper when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see, e.g., Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473,

485 (7th Cir. 2019). The parties genuinely dispute a material fact when “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Daugherty v. Page, 906 F.3d 606, 609–10 (7th Cir. 2018) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). In determining whether a genuine issue of

fact exists, the Court must take the evidence and draw all reasonable inferences in

favor of the party opposing the motion. Anderson, 477 U.S. at 255; see also Zander v.

Orlich, 907 F.3d 956, 959 (7th Cir. 2018).

                                    DISCUSSION

      To prevail on a malicious prosecution claim under Illinois law, a plaintiff must

show: “(1) he was subjected to judicial proceedings; (2) for which there was no

probable cause; (3) the defendants instituted or continued the proceedings

maliciously; (4) the proceedings were terminated in the plaintiff’s favor; and (5) there



                                      Page 4 of 10
was an injury.” Martinez v. City of Chicago, 900 F.3d 838, 849 (7th Cir. 2018)

(internal quotation marks omitted). If the plaintiff fails to prove even one of these

five elements, his claim fails. Holland v. City of Chicago, 643 F.3d 248, 254 (7th Cir.

2011).

         The government argues that it is entitled to summary judgment because Rayas

cannot establish three of the five elements: lack of probable cause, malice, and

favorable termination. Its arguments are unsuccessful.

         A. Probable Cause

         First, the government argues that there was probable cause for the battery

proceedings against Rayas, and therefore his claim fails. See Martinez, 900 F.3d at

849 (“The existence of probable cause. . . is a complete defense to an action for

malicious prosecution.”). “In a malicious prosecution case, probable cause is defined

as ‘a state of facts that would lead a person of ordinary care and prudence to believe

or to entertain an honest and sound suspicion that the accused committed the offense

charged.’” Williams v. City of Chicago, 733 F.3d 749, 759 (7th Cir. 2013) (quoting

Gauger v. Hendle, 954 N.E.2d 307, 329–30 (Ill. App. Ct. 2011)).

         Rayas was charged with battery pursuant to 720 ILCS 5/12-3(a)(2), which

provides that “[a] person commits battery if he or she knowingly without legal

justification by any means. . . makes physical contact of an insulting or provoking

nature with an individual.” “Illinois follows the common law rule that any contact,

however slight, may constitute a battery.” Garcia-Meza v. Mukasey, 516 F.3d 535,

538 (7th Cir. 2008). The government argues that a security-camera video of the



                                      Page 5 of 10
altercation clearly shows that Rayas initiated contact with Sgt. Echeverry by

forcefully bumping Sgt. Echeverry in the chest and forcing his way past Sgt.

Echeverry, providing probable cause for the charge. Even if there was only minimal

contact, the government says, that was enough to provide probable cause. See, e.g.,

Gill v. Vill. of Melrose Park, 35 F. Supp. 3d 956, 964 (N.D. Ill. 2014) (determining that

probable cause for battery existed where subject made contact with officer’s chest

while reenacting an alleged assault).

      The problem is that, contrary to what the government says, the video does not

“easily provide[] probable cause.” (Dkt. 31 at 1). In the video, which has no sound,

the altercation is almost entirely obscured from view, blocked by a large object. As a

result, the viewer cannot plainly determine whether Rayas made physical contact

that was insulting or provoking in nature, or even whether he initiated any physical

contact at all. Rayas, for his part, disputes that he ever initiated contact with Sgt.

Echeverry and states that at no point did he put his hands on Sgt. Echeverry; Sgt.

Echeverry was the one shoving and initiating the physical contact. (Dkt. 30 ¶ 20).

      The parties’ differing accounts of the altercation, and the lack of clear video

evidence substantiating either account, results in a genuine dispute of material fact

regarding probable cause. See Chelios v. Heavener, 520 F.3d 678, 686 (7th Cir. 2008)

(“The probable cause determination must be made by [the factfinder] if there is room

for a difference of opinion concerning the facts. . . .” (internal quotation marks

omitted)). Viewing the video footage in the light most favorable to Rayas, as we must

at this stage, a reasonable factfinder could find that Sgt. Echeverry was always the



                                      Page 6 of 10
one to initiate physical contact, that at no point did Rayas initiate contact and that,

as a result, “a reasonable person would not have believed that” Rayas had committed

battery. Williams, 733 F.3d at 759.

      B. Malice

      The government next argues that Rayas cannot show malice. “Malice in the

context of malicious prosecution means that the officer who initiated the prosecution

had any motive other than that of bringing a guilty party to justice.” Id. at 759–60

(internal quotation marks omitted). For a malicious prosecution claim, the elements

of probable cause and malice “are closely related,” as “it is well established that a jury

can infer malice from an absence of probable cause.” Id. at 759–60; see also Holland,

643 F.3d at 255 (stating that “malice can be inferred when a defendant lacks probable

cause and the circumstances indicate a lack of good faith”).

      The government states that there is “simply no evidence” that Sgt. Echeverry

pursued Rayas for battery for any reason other than that Sgt. Echeverry had an

honest and reasonable belief that Rayas committed a battery. (Dkt. 25 at 10). But,

as described above, a reasonable trier of fact could find that there was no probable

cause to purse a charge of battery against Rayas.

      As Rayas argues, a reasonable factfinder could conclude that Sgt. Echeverry

proceeded against Rayas “not because [Sgt. Echeverry] believed he was guilty and

wanted to bring him to justice, but for some other reason—such as perhaps covering

up a bad arrest.” Williams, 733 F.3d at 760. Given the escalation of the situation

over rather minor possible infractions (i.e. smoking, crossing a pedestrian barrier),



                                       Page 7 of 10
Sgt. Echeverry’s quick resort to physical contact, arrest, and then signing a complaint

against Rayas for battery could certainly be viewed as supporting an inference of

malice. Where, as here, the evidence “would permit a finding of no probable cause

and permit a reasonable inference of malice” summary judgment is not appropriate

and instead a question remains for the trier of fact. Id.

       C. Favorable Termination

       Finally, the government argues that the criminal proceedings against Rayas

were not terminated in Rayas’s favor.         The government repeatedly cites “the

dismissal” of the case, see, e.g., Dkt 25 at 10, and argues that the case was not

dismissed in a manner indicative of Rayas’s innocence. Instead, the government says,

the case was dismissed on a technicality, the failure to allege any insulting or

provoking conduct in the complaint.

       It is true that the favorable-termination requirement necessitates that the

underlying criminal proceeding was terminated for reasons indicative of the

plaintiff’s innocence. See Barnes v. City of Centralia, Illinois, 943 F.3d 826, 833 (7th

Cir. 2019). And in certain situations where a criminal case is dismissed, the dismissal

is not necessarily indicative of innocence. See id. at 833–34 (noting that nolle prosequi

order did not explain reasons for termination and therefore could not be considered

indictive of the plaintiff’s innocence).

       Here, however, the government’s repeated references to dismissal and its

analogy to cases terminated by nolle prosequi are unavailing. The case against Rayas

was not merely dismissed. The state court entered a directed finding that Rayas was



                                       Page 8 of 10
not guilty—i.e., he was acquitted at trial. “[A]n acquittal is clearly sufficient to show

favorable termination.” Logan v. Caterpillar, Inc., 246 F.3d 912, 926 (7th Cir. 2001);

see also, e.g., Kuri v. City of Chicago, No. 13 C 1653, 2017 WL 4882338, at *8 (N.D.

Ill. Oct. 30, 2017) (declining to consider reasoning behind an acquittal in a malicious

prosecution claim and stating that the plaintiff’s “acquittal shows that the criminal

proceedings were terminated in his favor”). The government points to no case where

an acquittal, rather than a dismissal, was insufficient to show favorable termination.

      Further, even if this Court were to look at the state-court’s reasoning, this

Court does not agree that the state court dismissed the case solely on a technicality

and “expressly rejected” defense counsel’s argument that Rayas’s conduct did not

amount to battery. (Dkt. 25 at 4). At the close of the state’s case, Rayas moved for a

directed finding on the grounds that the state had not met its burden to show that

Rayas’s conduct in this case was an “insulting or provoking” contact constituting

battery. (Dkt. 26-2 at 19–20). Although the judge did indicate that he believed that

Rayas had acted inappropriately and offensively, had “lost his cool,” and that the

officer had not been the aggressor, the judge granted the motion. (Dkt. 26-2 at 20–

21). The judge noted that battery required either bodily harm or contact that is

insulting or provoking. The judge concluded that the complaint against Rayas did

not allege either element, a pleading deficiency, but he also concluded that the

testimony at trial did not establish either element. His comments go to the state’s

failure to bear its burden of proof at trial, and not merely a pleading deficiency.




                                      Page 9 of 10
      The Court therefore rejects the government’s argument that Rayas has not met

the favorable-termination requirement for a malicious prosecution claim.

                                  CONCLUSION

      The government’s Motion for Summary Judgment is denied. Genuine disputes

of fact remain as to whether there was probable cause to institute proceedings against

Rayas for battery and whether Sgt. Echeverry did so with malice. The government

has also failed to show that the proceedings were not terminated in Rayas’s favor.

The case may proceed to trial.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: January 8, 2020




                                    Page 10 of 10
